             Case 2:16-cv-01227-JAD-EJY Document 159 Filed 06/23/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Bryan Dryden,                                              Case No.: 2:16-cv-01227-JAD-EJY

 4             Plaintiff                                         Order Granting Motion to
                                                                  Extend Reply Deadline
 5 v.
                                                                        [ECF No. 158]
 6 State of Nevada, et al.,

 7             Defendants

 8            Plaintiff Bryan Dryden moves for a 30-day extension of his deadline to file a reply in

 9 support of his motion for summary judgment, citing personal tragedies, other projects, and a

10 move to a new unit that separated him from his legal papers. 1 Good cause appearing, IT IS

11 HEREBY ORDERED that the motion to extend time [ECF No. 158] is GRANTED. Dryden’s

12 deadline to file his reply in support of his motion for summary judgment [ECF No. 137] is

13 extended to July 25, 2020.

14            Dated: June 23, 2020

15                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23
     1
         ECF No. 158.
